Citation Nr: 1415410	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine (low back disability).

5.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve deficit of the right lower extremity associated with degenerative disc disease of the lumbar spine, prior to June 17, 2011.

6.  Entitlement to an initial disability rating in excess of 20 percent for sciatic nerve deficit of the right lower extremity associated with degenerative disc disease of the lumbar spine, since June 17, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to November 2005, including combat service in Iraq.  His decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which established service connection for low back disability and assigned a noncompensable evaluation, effective November 2, 2005.  

In a May 2008 rating decision, the RO granted entitlement to a 20 percent rating for the Veteran's low back disability, effective November 2, 2005, as well as to a separate 10 percent rating for his sciatic neuropathy of the right lower extremity, also effective November 2, 2005.  In a September 2012 rating decision, the RO increased the evaluation of the Veteran's right lower extremity disability to 20 percent, effective June 17, 2011.  As such, the Board has identified the issues on appeal as stated on the title page.

This case was previously before the Board in May 2011 at which time it was remanded for further development.  In compliance with the remand, VA has obtained records of pertinent medical treatment; provided the Veteran with adequate examinations concerning his claims; and readjudicated the appeal.  The Board finds that there has been substantial compliance with the remand directives; no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before an RO Decision Review Officer (DRO) in June 2007 and a transcript of the hearing has been associated with the claims file.  The Veteran also requested a hearing before a member of the Board, but cancelled his scheduled April 2010 hearing.  The Board finds that adjudication of the appeal may go forward without scheduling a hearing.  See 38 C.F.R. § 20.704(e) (2013).

The Veteran indicated in his November 2008 substantive appeal (VA Form 9) that he would like to appeal the RO's denial of his claim for an increased rating for status post radial fracture of the right wrist.  However, this claim was denied in a May 2011 Board decision, and thus, may not be readjudicated before the Board.  See 38 U.S.C.A. § 7104 (West 2002).

In a post-remand rating decision mailed in September 2012, the RO granted service connection for residuals of trauma to the left rib cage, which represents a complete grant of the benefit sought on appeal.  This issue is therefore no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis had its onset in service.

2.  The Veteran's left knee arthritis had its onset in service.

3.  The Veteran does not have hearing loss for VA compensation purposes.

4.  Considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his DDD of the lumbar spine is productive of disability analogous to forward flexion to less than 30 degrees, but has not been productive of ankylosis or incapacitating episodes.

5.  Prior to June 17, 2011, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

6.  Since June 17, 2011, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Left knee arthritis was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2013).

4.  Since November 2, 2005, the criteria for an initial disability rating of 40 percent for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

5.  Prior to June 17, 2011, the criteria for an evaluation in excess of 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2006).

6.  Since June 17, 2011, the criteria for an evaluation in excess of 20 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided notice in letters sent in August 2005 and May 2008.  The Board notes that complete notice concerning the claim for an increased rating for the Veteran's lumbar spine disability was not provided before a May 2008 rating decision was issued concerning that claim, but pertinent notice was provided shortly thereafter and he was afforded a meaningful opportunity to participate in the adjudication of the claim on appeal.  As the Veteran has been provided all information needed to prove his claim, this error in notice is not prejudicial.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated the Veteran's service treatment records (STRs), VA treatment records, and private treatment records with his claims file.

Coincident to VA's duty to assist, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, VA provided examinations in July 2007, June 2011, and July 2011.  The Board finds that the examinations are adequate as the examiners reviewed the relevant medical history, performed thorough clinical evaluations, and provided a clear picture of the Veteran's symptomatology and disabilities.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

As previously acknowledged, the Veteran was afforded a hearing before a DRO during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the DRO noted the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran has asserted service connection for injuries incurred in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  In the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the disability and the combat injury.  Id. at n.9 (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2013).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

II.A.  Service Connection for Right and Left Knee Disorders

The Veteran's STRs include a November 2004 report of medical history in which the Veteran endorsed that he has had knee trouble and a post-deployment survey of an uncertain date in which he endorsed that he developed swollen, stiff, or painful joints during his deployment.  An August 2005 examination report documents the Veteran's report of knee pain and includes a note that the Veteran's bilateral knee pain condition was resolved at that time, but VA treatment records dated May 2006 demonstrate that the Veteran continued to experience chronic knee pain following his service.

The Board finds that the Veteran is both competent and credible, and thus, accepts his statements concerning the in-service onset of his bilateral knee disorders as sufficient proof of service connection, as his statements are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on the onset and continuity of his current symptoms); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).  The Board now turns to whether the evidence shows that there is a current disability and a causal relationship between that disability and the Veteran's combat injury.

The Veteran was diagnosed with mild degenerative joint disease (DJD) involving the medial knee compartments bilaterally based on the results of a June 2011 imaging study.  In a nexus opinion that was provided in July 2012, a VA examiner opined that it is unlikely that the Veteran's current knee condition is related to his service because his knee changes are characteristic of changes experienced by others in his age group, including those who have not served in the military.  The examiner concluded that any trauma the Veteran may have sustained was minor and did not leave x-ray evidence of joint damage.  The Board finds that the examiner's opinion concerning the relationship between the Veteran's current knee disorders and the injury he sustained in service is inadequate because the examiner's reasoning is inconsistent-the examiner opined that the Veteran has not demonstrated joint damage even though he noted that he reviewed the file in which imaging studies indicate that the Veteran has DJD, a joint disorder.  Thus, the Board affords this opinion little probative value.  See Madden, 125 F.3d at 1481.

Overall, the Board finds that the Veteran's competent and credible report of recurrent right knee and left knee symptoms since service, together with the diagnosis of right knee arthritis and left knee arthritis shows that these disabilities had their onset in service.  As such, service connection is warranted for right knee and left knee arthritis.  See 38 U.S.C.A. § 3.303(a) (b).

II.B.  Service Connection for Bilateral Hearing Loss

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In his June 2006 notice of disagreement with the RO's denial of service connection, the Veteran contended that his hearing is worsening due to his extensive history of acoustic trauma while serving in Iraq.  Because the Veteran is a combat Veteran, the Board accepts as sufficient proof of service connection the Veteran's competent statement concerning the onset of a possible hearing loss disability, as exposure to loud noise is consistent with the circumstances of his service as a field radio operator.  Thus, the Veteran's combat injury is presumed.  However, as previously acknowledged, the record must still show that there is a current disability and a causal relationship between the current disability and the combat injury.

During a July 2011 VA examination, an examiner documented speech recognition scores of 94 percent in each ear and documented the following pure tone thresholds, in decibels:


HERTZ
Jul. 2011
500
1000
2000
3000
4000
RIGHT
5
15
10
20
20
LEFT
5
10
5
15
10

The examiner concluded that the Veteran did not have hearing loss, as he demonstrated clinically normal hearing.  The examiner also opined that it is less likely than not that a hearing loss disability had onset during the Veteran's combat service because his entrance and separation examinations document normal hearing bilaterally and the slight change in hearing that occurred in the right ear does not meet the criteria for a significant threshold shift.  Because the examiner's opinion concerning the Veteran's hearing loss was based upon his review of the Veteran's medical history in addition to conducting an audiogram, the Board finds that this opinion is both adequate and probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").

Also, to the extent that the Veteran has stated that he has a hearing loss disability, the Board finds that he is competent to report on his symptoms and that of which he has personal knowledge, but notes that the issue concerning whether the Veteran's level of hearing acuity amounts to a hearing loss disability for VA compensation purposes is not answerable by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such an assessment requires audiological testing, which was provided.  Thus, the Board finds that the Veteran is not competent to assert that he has hearing loss disability and there is no competent evidence of record that demonstrates otherwise.

The Board finds that the preponderance of evidence is against service connection for bilateral hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."); see also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

III. Higher Rating for Lumbar Spine Disability

By way of background, the RO granted service connection for DDD of the lumbar spine in a March 2006 rating decision and assigned a noncompensable rating, effective the day after the Veteran was discharged from service in November 2005.  After filing a June 2006 notice of disagreement with the rating decision, the RO increased the Veteran's initial evaluation to 20 percent in a May 2008 rating decision.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different DCs, is to be avoided.  See 38 C.F.R. § 4.14 (2013).  Thus, separate ratings under different DCs are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Court has recently held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Further, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion (ROM) of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2) (2013).  The combined ROM refers to the sum of the ROM of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, a VA examination dated August 2005 documents the Veteran's reports that he experiences chronic low back pain.  Examination of the Veteran's thoracolumbar spine revealed no complaints of radiating pain on movement.  The Veteran did not have muscle spasm, tenderness, ankylosis of the spine, and there were no signs of IVDS with chronic and permanent nerve root involvement.  The following ROM values were recorded: flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner noted that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Upon neurologic examination, the examiner noted that the Veteran's motor and sensory function were within normal limits.

The August 2005 VA examination report also indicates that the lengths of the Veteran's legs from the anterior superior iliac spine to the medial malleolus are 94.5 centimeters on the right and 95 centimeters on the left.  The Veteran did not demonstrate abnormal weight bearing, he did not require an assistive device, and his posture and gait were within normal limits.

A VA examination dated July 2007 documents the Veteran's reports that he experiences chronic low back pain that radiates down his right lower extremity.  To alleviate his pain, he uses a muscle relaxer, which upsets his stomach and makes him tired and drowsy.  He denied having incapacitating episodes and reported that his functional impairment consists of limited lifting capability, with pain on running or jumping.  Physical examination revealed pain on movement of the thoracolumbar spine, tenderness to palpation, and positive straight leg raising tests, bilaterally.  The Veteran had normal head position, posture, and gait, and did not require use of an assistive device for ambulation.  There was no evidence of muscle spasm, ankylosis, fracture, or dislocation, but the examiner noted that the Veteran had symmetry of spinal motion with abnormal curvatures of the spine and straightening of normal lumbar curvature.  In addition to right leg pain, he had only slightly diminished right lower extremity reflexes.

The Veteran demonstrated flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 25 degrees, and left rotation to 25 degrees.  The examiner noted that he demonstrated pain at 0 degrees upon engaging in each motion.  After repetitive use, the joint function of the spine was additionally limited by pain; the Veteran's joint function was limited by an additional 5 degrees for each motion.  His joint function was not, however, additionally limited by fatigue, weakness, lack of endurance, or incoordination.

During a June 2011 examination, an examiner noted that the Veteran's posture, gait, and head position remained normal.  Also, with regard to abnormal spinal curvatures, the Veteran was negative for gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, and thoracolumbar spine ankylosis.  There was also no objective evidence of spasm, atrophy, guarding, pain with motion, or weakness.  Assessment of the ROM of the Veteran's thoracolumbar spine yielded the following results: flexion to 90 degrees and extension, left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active ROM or after three repetitions and he did not demonstrate any additional limitation of motion with repetitive motion or after three repetitions.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula.  

The orthopedic manifestations of the Veteran's lumbar spine disability include pain, tenderness, straightening of normal lumbar curvature, forward flexion to 45 degrees, and a combined ROM of 140 degrees.  While VA examiners have noted that the Veteran's joint function is not additionally limited by fatigue, weakness, lack of endurance, or incoordination, it is noted in the July 2007 examination report that the joint function of the Veteran's spine is additionally limited by pain and that the Veteran demonstrated pain at 0 degrees upon engaging in each motion during his ROM exercise.  Thus, while the Veteran's measured limitation of motion (including forward flexion to 45 degrees) approximates a rating of 20 percent, the Board finds that the Veteran's functionally limiting pain results in forward flexion of less than 30 degrees.  In light of DeLuca and Jones, the Board finds that the Veteran's functional loss due to limitation of motion and the impact of his pain medications warrant a rating of 40 percent for his lumbar spine disability.

The Board finds that a higher rating is not for the orthopedic manifestations of the Veteran's lumbar spine disability because he has not demonstrated ankylosis.

With respect to neurologic manifestations, the Board notes that, in a May 2008 rating decision, the RO granted service connection for sciatic nerve deficit of the right lower extremity neuropathy associated with DDD of the lumbar spine and rated it 10 percent disabling, effective November 2005, under 38 C.F.R. § 4.124a, DC 8520 (2013).  This rating was increased to 20 percent, effective June 2011, for moderate incomplete paralysis of the sciatic nerve.

As outlined in DC 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation, which is the maximum rating under this DC.  Complete paralysis is characterized by the following symptoms: foot dangling and dropping, active movement of the muscles below the knee is not possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis warrants a 60 percent evaluation if it is severe, with marked muscular atrophy; a 40 percent evaluation if it is moderately severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is mild.  Id.  The Board notes that words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, VA treatment records dated September 2006 note the Veteran's denial of neurologic abnormalities, including incontinence as well as numbness and tingling of the extremities.  The July 2007 examination report notes his report of pain that radiates from his back down to his right leg, without spasm, and notes some motor weakness in the right leg that affects his ability to support his weight.  The report of the June 2011 general examination indicates that the Veteran reported having pain in his right lower extremity, but that he did not present with problems relating to his lower extremities at that time and his general medical examination was essentially normal.  The report of a peripheral nerve examination that was conducted in June 2011 shows that the Veteran's reflexes and motor function were normal, he displayed normal muscle tone, and he did not present with muscle atrophy.  Notably, he demonstrated active movement against full resistance, which is evidence against finding that the Veteran has suffered from complete paralysis.

In light of the above, the Board finds that the preponderance of the evidence, both lay and medical, shows that prior to June 17, 2011, the Veteran's right lower extremity disability has been disability analogous to mild incomplete paralysis of the sciatic nerve.  Further, based on the lay and medical evidence dated since June 17, 2011, the Board finds that the preponderance of the evidence shows that his right lower extremity disability has not been productive of more than moderate incomplete paralysis for any period on appeal and his rating for sciatic nerve.

The Board also finds that the totality of the evidence of record indicates that the Veteran does not have any neurologic abnormalities other than the right lower extremity disability for which he was granted service connection.  In so finding, the Board notes that VA treatment records dated August 2007 document the Veteran's report that he gets an "electrical type" pain that runs across his left hip and down the proximal anterior thigh, but the examiner did not attribute this pain to the Veteran's lumbar spine disability.  What is more, the Veteran reported during a June 2011 examination that his back pain does not radiate to other parts of his body and the report of that examination documents normal sensory and motor functioning of the lower extremities.  Thus, there is no evidence to support a finding that the Veteran's occasional left hip pain is a neurologic abnormality that is related to his service-connected lumbar spine disability and a separate rating is not warranted.

Finally, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability because his lumbar spine disability is productive of pain, tenderness, straightening of normal lumbar curvature, and limitation of ROM-manifestations of his lumbar spine disability that are all contemplated by the rating criteria.  Similarly, for his right lower extremity neurological impairment, the criteria set forth in Diagnostic Code 8520 specifically contemplate manifestations this condition.  The rating criteria are, therefore, adequate to evaluate the Veteran's low back and right lower extremity impairment and referral for consideration of extraschedular rating is not warranted.

As to employability, the Board acknowledges that the Veteran reported during a June 2011 examination that he has lost time from his former job as a maintenance mechanic due to pain and to obtain medical treatment, but notes that a June 2011 VA examination report includes an opinion that while the Veteran's lumbar spine disability has made it difficult to perform certain jobs, he is not unemployable due to this disability.  Additionally, a VA examination report dated July 2012 states that his pain has not affected his job or daily activities.  The Board thus finds that consideration of his entitlement to a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.

Service connection for bilateral hearing loss is denied.

Subject to the law and regulations governing payment of monetary benefits, effective November 2, 2005, an initial disability rating of 40 percent for DDD of the lumbar spine is granted.

Prior to June 17, 2011, a rating in excess of 10 percent for sciatic neuropathy of the right lower extremity is denied.

Since June 17, 2011, a rating in excess of 20 percent for sciatic neuropathy of the right lower extremity is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


